F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                             SEP 11 2002
                        FOR THE TENTH CIRCUIT
                                                        PATRICK FISHER
                                                                  Clerk

REBECCA TORRES, Individually,
and as Chief of the Alabama-Quassarte
Tribal Town of Oklahoma; MICHAEL
W. RICHARDS; ESTHER
HOLLOWAY; THE                                 No. 01-7138
ALABAMA-QUASSARTE TRIBAL                (D.C. No. 00-CV-323-S)
TOWN OF OKLAHOMA, a federally              (E.D. Oklahoma)
recognized Indian Tribe,

            Plaintiffs - Appellants,

v.

DENNIS L. WICKLIFF, Individually
and as Acting Eastern Oklahoma
Regional Director of the Bureau of
Indian Affairs of the United States
Department of the Interior; DENNIS
SPRINGWATER, Individually; and
UNITED STATES OF AMERICA,

            Defendants - Appellees,

      and

ALISON ALEXANDER;
GOVERNING COMMITTEE OF THE
ALABAMA-QUASSARTE TRIBAL
TOWN,

            Defendants-Intervenors-
            Appellees.
                           ORDER AND JUDGMENT            *




Before MURPHY , ANDERSON , and HARTZ , Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Liberally construed, the plaintiffs’ complaint seeks damages against the

individual defendants and injunctive relief against the United States and the

individual defendants in their official capacities. The district court ultimately

denied injunctive relief, granted partial summary judgment to the individual

defendants on the ground of qualified immunity, denied partial summary judgment

to plaintiffs, and dismissed the case. Plaintiffs appeal. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.

      This suit concerns the Alabama-Quassarte Tribal Town of Oklahoma (the

Town), an Indian tribe of fewer than five hundred persons. Plaintiffs are the

Town and three persons whose tribal membership is disputed: Rebecca Torres,


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
Michael W. Richards, and Esther Holloway. Defendants are the United States and

two officials of the Bureau of Indian Affairs (BIA), Dennis L. Wickliffe and

Dennis Springwater. Intervenors are the Governing Committee of the Town (the

Interim Committee) and Alison Alexander, a Town member.

      A tribal election was held in May 1997. Torres was elected Town Chief

and Richards was elected to the Town Governing Committee. At about the same

time, a dispute concerning the tribe’s official membership came to a head. The

BIA was asked to help determine the membership according to the requirements

of the Town’s Constitution and By-laws. After a review, it was determined that

those requirements were not met by 277 Town members, including Torres and

Richards. Although the BIA had previously recognized Torres and Richards as

Town officials for government-to-government purposes, the BIA withdrew its

recognition on June 14, 2000, because of questions about their eligibility to hold

Town office and their lack of action to resolve the membership dispute. The BIA

then recognized the Interim Committee as the interim Town government until the

membership dispute could be resolved.

      The district court determined that the individual defendants were entitled to

qualified immunity on the damage claims because plaintiffs failed to show that

they violated any clearly established law. The court discerned no claims against




                                         -3-
the United States except a claim for injunctive relief, which it denied. The court

denied plaintiffs’ cross-motion for partial summary judgment.

      We review de novo the district court’s grant of summary judgment based on

qualified immunity.    Nelson v. McMullen , 207 F.3d 1202, 1205 (10th Cir. 2000).

Our review of the grant of summary judgment is somewhat different in this

context, however.     Id. at 1205-06. When a defendant raises the qualified

immunity defense on summary judgment, the plaintiff’s burden is two-fold.

      First, the plaintiff must demonstrate that the defendant’s actions
      violated a constitutional or statutory right.   Second, the plaintiff must
      show that the constitutional or statutory rights the defendant
      allegedly violated were clearly established at the time of the conduct
      at issue. If, and only if, the plaintiff meets this two-part test does a
      defendant then bear the traditional burden of . . . showing that there
      are no genuine issues of material fact and that he or she is entitled to
      judgment as a matter of law.

Id. at 1206 (internal quotation marks and citations omitted).

      Plaintiffs state the following issues on appeal: (1) defendants “acted

contrary to modern federal policy” when they made their own determination of

tribal membership and then removed elected officials of the Town; (2) defendants

acted arbitrarily, capriciously, and in violation of law and their own policy; and

(3) the district court erred when it granted the motion to intervene.

      As the district court observed, however, plaintiffs’ contentions “are

frustratingly vague on the specific right or law that they contend gives rise to

their claims . . . .” The district court patiently and thoroughly addressed what it

                                           -4-
perceived to be plaintiffs’ arguments, and it rejected them all. On appeal

plaintiffs still fail to point with any specificity to legal standards that the

defendants allegedly breached. Plaintiffs have simply not presented a

comprehensible reasoned argument. We will not craft their argument for them.

Perry v. Woodward , 199 F.3d 1126, 1141 n.13 (10th Cir. 1999);        see Fed. R. App.

P. 28(a)(8)-(9). In the absence of argument in plaintiffs’ briefs showing any error

in the analysis contained in the district court’s order, we affirm for essentially the

reasons set forth in that order.

      With respect to the order granting the motion to intervene, plaintiffs have

failed to show, or even argue, how that order led to any reversible error.

      The judgment is AFFIRMED.



                                                       Entered for the Court



                                                       Harris L Hartz
                                                       Circuit Judge




                                           -5-